CHRIS DANIEL                     01-15-00132-CR
                                 HARRIS COUNTY DISTRICT CLERK




                                                                                 FILED IN
 February 9, 2015                                                         1st COURT OF APPEALS
                                                                              HOUSTON, TEXAS
  RANDALL J. AYERS                                                        2/12/2015 11:04:56 AM
. ATTORNEY OF RECORD                                                      CHRISTOPHER A. PRINE
  P.O. BOX 1569                                                                    Clerk
  HOUSTON, TX 77251-1569

 Defendant's Name: RICHARD CHARLES OWINGS, JR.

 Cause No: 1454997
              ND
 Court: 262        DISTRICT COURT

 Please note the following appeal updates on the above mentioned cause:

 Notice of Appeal Filed Date: 2/4115
 Sentence Imposed Date: 214/15
 Court of Appeals Assignment: First Court of Appeals
 Appe~1 Attorney of Record: RANDALL J. AYERS




km~
OL~ES
Criminal Post Trial Deputy

CC: Devon Anderson
    District. Attorney
    Appellate Division
    Harris County, Texas

    MATTIE KIMBLE (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                      1201 Franklin P.O. Box 4651 Houston, Texas 77210-4651
                                                                Cause No.                 /..It b--,2f f f    7
                                                               THE STATE OF TEXAS

                            :Klcl,r~ OWIf'J,}f ~AooAl....:..______---,-__

                       ..2 C 2- District Court / County Criminal Court at Law No. _---,_
                                                                   Harris County, Texas


                                                                    NOTICE OF ApPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

On         2 - dt· IS-                                     (date), the defendant in the above numbered and            s~led cause gives
NOTICE OF ApPEAL of his conviction.                                                                                               '

The undersigned attorney (check appropriate box): .
     CJ    MOVES to withdraw.
     CJ    ADVISES the court that he will CONTINUE to represent the defendant on appeal.



Date
                                                                                                     ~tJ.~
                                                                                         Attorn{y (Signature)
                                                                                                         .

                                                                                                     k'~yl tJ -e(1. f    2.
                                                                                         Attornef(Printed name)
                                              FILED
                                               Chris Daniel
                                                                                                    2J17'13CJa
                                                                                         State Bar Number
                                                    District Clerk
                                                                                                                      / ~c,
                                                                                                                              0
                                                                                                ( £' .A. t:t 7- 111
                                                 ,FEB 0 4 2015                           Address
                                   llme:'---:-:Ha-r-:-rI6-c:;:-o-u~nt::-Y.-:;T;:-ex::-::a~6--    .2 ~I- 5 ~ 0 0 l?b
                                                                                                a
                         BY_ _ _"""'"'""::---=--_ _ _....
                                                     T.eelephone Number
                          .           . Deputy
The defendant (check all that apply):
     CJ    REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
           appellate counsel to represent him.
     CJ    ASKS the Court to ORDER that a free record be provided to him.

     o     ASKS the court to set BAIL.
       Acc rdingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting ere    sted relie




SW RN TO AND SUBSCRIBED BEFORE ME ON --,~+-::.....-r-""""",!:5-~I>-"'TIM'i---------

By Deputy District Clerk of Harris County, Texas - - 7 f - . f - ' - . r - - - - ? 7 L - - - - - - - - - - ' ' - - - - - -




http://hcdco-intranet/Criminal/Criminal Courts/sops and Fonns Library/Criminal FonnslNotice of Appeal (2 pages-without Affinnation).docPage I of2
                                                                    1/09/08
                                                            ~     -',

                                                                    ORDER
                                                                                        ,
                       fEB           .4 ?,015                                        I           .
           On _-,---,-,,_ _ _L'_ _ the Court conducted a nean,ng and '}\NDS 'that'defend'ant / appellant
                                                                                        I'

            o JS NOT indigent at this time.                                                                          . '\ '_'
            ri'IS indigent for the purpose of                                                                -   .:..·.1   .


                      lY'€mploying counsel                           .               /'.                         .
                      ct'yaying for a clerk's and court reporter's record.
                      nemploying counselor paying for a clerk's                  an~court reporter's record.
The Court ORDERS that                                   .       /'                  .
     ~unsel's motion to withdraw is dRANTED / DENIED.
      o    Defendant / appellant's motion (to be f6und indigent) is DENIED.
     ~Defendant's / appellant's motion is GRANTED and
                tJ                                                         (attorney's name & bar card number)
                      is APPOINTED to represent defendant / appellant on appeal.
                o    The COURT R:EPORTER is ORDERED to prepare and file the reporter's record without charge to
                     defendan~;' appellant,: " '"                                                  \
BAIL IS:
      o    SETM$-=~~~~_~~____

     o     To CONTINUE as presently set.
     ~DENIED and is SET atNo'.BoND. (Felony Only)
                -. _".,--,Pi8-='-'--,"';'--=:~=-:W5!=.!'
DATE SIGNED: ____                                  ~;--'--"'--~

                                                                         . JUDGE PRESIDING,
                                                                          ~~ICTCOURT /
                                                                          COUNTY CRiMINAL COURT AT LAW No. _ _,
                                                                          HARRIS COUNTY, TEXAS




                                ,.




http://hcdco-intranetlCriminallc:riminal Cou~SOPs and Forms Library/Criminal FormslNotice of Appeal (2 pages-wi'thout Affirmation).docPage 2 of 2
                                                                   1/09/08                                                                 .
                                                                  l~uI2~5
                                                                 -/~6; t~"'6 a_
                                                   Cause No.

THE ST ATE OF TEXAS
                                                             j   ~-!>---~-~---:T::--HE"""'""')1.(1l!DISTRICT COURT
v.                                                                             COUNTY CRIMINAL COURT AT LAW No.

                                                                               HARRIS COUNTY, TEXAS


          TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF ApPEAL*

I, judge of the trial court, certify this criminal case:
     ~       is.not a plea-bargain case, and the defendant has the right of appeal. [or]
     D       is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
             not withdrawn or waived, and the defendant has the right of appeal. [or]
     D       is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
             right of appeal. [or]
     D       is a plea-bargain case, and the defendant has NO right of appeal. [or]
     D       the defendant has waived the right of appeal.



JUdgeat/~
                                                                                      JAN 30 2015
                                                                          Date Signed

I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 ofthe
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison

Chan7Y
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
               address, I may lose the opportunity to file a pro se petition for discretionary review.

                                     ,                                               ~vr~+~i~
----~~~~~~~--------~~~--------                                                   7              .
                                                                          Defendant's Counsel
                                                                                          ~/t-Z73DO
                                                                          State Bar of Texas ID number:

Telephone number: -~---'-------...",-,f'--..:::-.-I...-+-a                                            PAUPER'S OATH ON- APPEAL
CAUSE NO,:            HSLI qq1-                                                 AFFENSE:               ~     Ju.c.Wc!;
THE STATE OF TEXAS                                                               (){);)                DISTRICT COURT

VS.                                                                               OF

  e:Ghru::d ~ OaJ~/cr                                                             HARRIS COUNTY, TEXAS

TO THE HONORABLE mDOE OF SAID COURT:
       NOW COMES ~C, O~(ns                                       ,defendant in the above styled and numbered
cause, and states under oath that he is without fun s, p perty or income. The defendant respectfully petitions
the court to: (check all that apply)
       )( Appoint appellate counsel to represent him.
           )(         Asks the court to order that a Zrdt'?'b~......--



SUBSCRIBED A~                 ~f¥.tE0Dfore_me, this--,....:::~
                              Chris Daniei
                              District Clerk

                              FEB 0 5 2015
                              Harris County, Texas


                                   Deputy
                                                                   ORDER
On    ~ 51                        2.0 IS the court conducted a hearing and found that the defendant is indigent.
~     The court orders that _               1JrNtAu..r-Iti6Ae~                                  is appointed to represent
                                                                                                                                /




~-
  / ' defendant/appellant on appeal.
           The court reporter is ordered to prepare and file the reporter's record without charge to the
           defendant/appellant.
                                     {.it thr flerk of this court mail a copy of the order to the court reporter:
                                                                                                                            ,p
                                                                                                                            I




_"""""""-"""""",,"'-'4---4'"T---+-",,--+--p .
                     APPEAL CARD
                             1-)-/)
      Court
   ~~./'.                         ¢ff9??
                     The State of Texas



      Date Notice \'      ~.-            '- ( r - -
      Of Appeal:                              )    ,

      Presentation: \                     Vol._ _ Pg._____._

      Judgm~nt:                           Vol._ _ Pgo----'-_

   Judge Presiding       !2.~~/
   Court Reporter ~
   Court Reporter--..___. _ _ _ _ _ _-'-_
   Court Reporter_ _ _ _ _ _ _ _ _ _ _.---

      Attorney ~&e.
      on Trial . fL ~~
                                 rb.
      Attorney . /    /
      on Appeal 'tP~ ~
              Appointed                    Hired______

      Offense .   er42.1 ~&:/ ~
      Jury Trial:                Yes ' /           No_ __

      Punishment "7
      Assessed_----"7?).o.....;;;,~¥-,-'-~~~
                                           __                -----O;




      Companion Cases \ -
      QfKDown)_ _~i~_ _ _ _ _ _ _~
                            I:


      Amount of '-7--.' k .IJ ~ ,                  A/
      Appeal Bond "gp ~

      Appellant                          /'
      Confined:                  Yes             No- - - - ' - -

      Date Submitted                                  r--- '
      To Appeal Section           :2..'" t...f ,.-/ 1..---       '
      Deputy Clerk      ~                                    .       ~
 . NriO" of Ap",. eMd R". 9184 \'   .
                                                             \-'i